DETAILED ACTION
Applicant's amendments and remarks, filed 3/26/21, are fully acknowledged by the Examiner. Currently, claims 1-15 are pending with claims 1-3, 8, 9, and 11-15 amended. Applicant’s arguments to the IDS consideration are accepted.  The following is a complete response to the 3/26/21 communication.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowed. Regarding claims 1-15, the closest prior art of record found are Stuebe (US 2012/0022517) and Podhajsky (US 2010/0179535). However, while Stuebe teaches a plurality sealing modes and dissection modes, Stuebe is silent regarding the modes each corresponding to a different high-frequency current, and combining the selected modes in an ordered sequence of high-frequency current values. While different frequencies for sealing and cutting are known, such as in Podhajsky in par. [0007], Examiner has not found prior art that discloses, fairly suggests, or makes obvious generating an ordered sequence of HF current values based on combining the selected modes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/BO OUYANG/Examiner, Art Unit 3794